Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following listed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
             Feature of  “each earphone unit comprises a first speaker group and a second speaker group”, recited in claim 1, line 2.  Note:  this feature is not required if the term “and/or” recited in claim 1, line 2, is replaced with --or--.
             Feature of  “one end of the series branch is connected to one end of an output signal through the capacitor”,  recited in claim 1,  lines 7-8.
             Feature of  “the capacitor is connected between … the negative pole of the second speaker and a positive pole of the third speaker in the parallel branch”, as recited in claim 1, lines 20-22.
             It is noted that none of the Figures provided in the present application illustrates each earphone unit comprises a first speaker group and a second speaker group, and Fig. 1 of the present application does not show the feature of the one end of the series branch (SP+)  connected to one end of an output signal through the capacitor, and none of the Figure shows or illustrates the capacitor is connected between the negative pole of the second speaker and a positive pole of the third speaker in the parallel branch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the specification fails to contain the written description of and a second speaker group, and the first speaker group comprising a first speaker, a second speaker and at least one capacitor, and the second speaker group comprising a first speaker, a second speaker, a third speaker and at least one capacitor”, as recited in claim 1.  
             It is noted that the present specification contains a written description and shows in the Figures for six separated embodiments for each earphone which comprises either a first group of speaker or a second group of speaker, but does not contain a written description and show in any Figure that each earphone comprises a first speaker group and a second speaker group, and the arrangement of speakers within each of speaker groups, as recited claim 1.  
             Claims 2-9 fall with their base claim 1.
              It is suggested to replace the term “and/or” recited in claim 1, line 2, with --or-- in order to overcome this 35 U.S.C. 112(a) rejection.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 1:
            The claim recites “each earphone unit comprises a first speaker group and/or a second speaker group, the first speaker group comprising a first speaker, a second speaker, and at least 
              It is suggested to replace the term “and/or” recited in claim 1, line 2, with --or-- in order to overcome this 35 U.S.C. 112(b) rejection.
             In claim 3:
             The claim recites that the number of the capacitor in the earphone unit is one, lines 1-2.  This makes limitation  “at least one capacitor”  early recited in claim 1, lines 3 and 4, unclear as to whether or not the “at least one capacitor”  early recited in claim 1, lines 3 and 4, is the same. Also, it  is unclear how the one capacitor is structurally connected to the speakers in the first speaker group  and the speakers in the second speaker group  since, as defined in this claim,  there is only one capacitor in the earphone.
            Claims 2 and 4-9 fall with their base claim 1.
             Note: the above 35 U.S.C. 112(b) rejection would be overcome if the term “and/or” recited in claim 1, line 2, is replaced with --or--.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph,  and also the rejection(s)  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, both set forth in this Office action.
Claims 1-9 are allowable over the prior art of record because the prior art of record including US 10602259 or KR200161700Y1 as the closest reference, which is directed to a similar subject matter of the claimed invention, mainly includes at one earphone unit comprising: first 
             However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include the one of following claimed features recited in claim 1. 
            Claimed features comprising: in the first speaker group, the first speaker and the second speaker are connected in series to form a series branch, or the first speaker and the second speaker are in reverse-parallel connection to form a parallel branch; one end of the series branch is connected to one end of an output signal through the capacitor, another end of the output signal is connected between the first speaker and the second speaker, another end of the series branch is connected to the one end of the output signal; or the parallel branch is connected to both ends of the output signal, and the capacitor is connected between a positive pole of the first speaker and a negative pole of the second speaker in the parallel branch; or
              Claimed features comprising: in the second speaker group, the first speaker, the second speaker, and the third speaker are sequentially connected in series to form a series branch, or the first speaker, the second speaker, and the third speaker are sequentially connected in reverse-parallel pairs to form a parallel branch; one end of the series branch is connected to one end of the output signal through the capacitor, another end of the output signal is connected between the first speaker and the second speaker, another end of the series branch is connected to the one end of the output signal; or the parallel branch is connected to both ends of the output signal, and the capacitor is connected between a positive pole of the first speaker and a negative pole of the second speaker, 
             Other references of record are directed to a similar concept of the claimed invention including speaker arrangement or crossover network for a plurality of  speakers in an earphone or speaker device, but none of them teaches any speaker arrangement nor any obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 1.  Therefore, claim 1 is allowable over the prior art of record, and claims 2-9 are also allowable over the prior art of record with their base claim 1.
                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a crossover network or arrangement of a plurality speakers provided in an earphone or speaker device, wherein the plurality of speakers can be arranged in series connection, parallel connection or  series and parallel connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688